By the Court.
The defendant moves to quash the bill of exceptions in this case because it was not presented to him within the time required by law.
It appears that the cause was tried to the court on the first day of March, 1882, and a decision rendered on the tenth of that month. A motion for a new trial was filed on the third day after the decision was made. This motion was taken under advisement. On the seventh of *56April, 1882, the court adjourned sine die. At the next term of the court, to-wit, July 10th, 1882, a decision was rendered overruling the motion for a new trial, and forty days were allowed in which'to settle a bill of exceptions. Court adjourned sine die on the eleventh of that month, and on the twenty-first a bill of exceptions was submitted to the defendant for correction. The defendant proposed various amendments, and they were returned with and incorporated into the bill, which was signed by the judge without objection.
When a party without objection proposes amendments to a bill of exceptions, thereby treating the same as valid, and makes no objection to the same being signed by the judge, he will waive all objections as to the time within which the bill was presented to him for examination and amendment. The objection at the most is merely technical, and should not be sustained in any case unless the moving party is himself free from fault.
Under our present statute, where the proposed bill is required to be submitted to the adverse party for correction and amendment before it is presented to the judge for his signature, and the bill is thus supposed to become an accurate record of the trial, or at least of the exceptions presented, justice requires that it should be sustained unless there has been such a disregard of the law in settling the same as not to justify the judge in signing it. But if no objections are made and the adverse party assists in perfecting the bill, he will be held to have assented to it. The motion must be overruled.
Motion overruled.